Title: To Alexander Hamilton from John J. U. Rivardi, 8 March 1800
From: Rivardi, John J. U.
To: Hamilton, Alexander


          
            Sir,
            Niagara. March 8—1800
          
          The Clothing detained at Oswego arrived yesterday evening at this Post. I have the honor of inclosing a letter of the Serjeant whom I detached from here, also one of Mr Logan (the Gentleman who undertook the transportation—& the report of the Quartermaster stating the condition of the articles forwarded
          I considered myself tied & restricted by your letter of the 19th of February—in consequence of which I directed the Quarter Master to draw on the Deputy Qr. Mr General for no more than 150 Dlrs. untill I received further orders from you—I take however the liberty to represent that Mr. Logan’s readiness to undertake So Severe a task in order to accomodate this Garrison is not remunerated by the Sum above mentioned—he has to pay nearly that amount for the Second Sleigh which he hired—& his being a loser in this case would in my opinion injure both public Service & a man who by Captain Visschers Accounts has always been a zealous promoter of it—Polly the man who first agreed to bring the clothing here, informed me that it was left at one McMullen’s—probably in order to have a plan not to comply with his contract if he found it disadvantageous. the inclosed letters Sufficiently explain the remainder of that transaction—I promised Mr. Logan (who is a Justice of the peace at Oswego) that I would use my best endeavours to have his expenses deffraid & that I would inform him imediately of your answer—Also transmit a draft to whatever Amount you Should direct—
          That Gentleman living at Oswego & being known for his probity—I beg leave to represent that Should it not be contemplated to have an Officers Comand at that Post it would be advantageous for the preservation of the buildings & for the Safe forwarding of public Stores either to appoint him Assistant Quarter Master—or to give him leave to improve Some grounds round the Fort where he would reside—I conversed with him on the Subject & he Seemed pleased with the idea—observing furthermore that if Securities for the trust which would be reposed in him were wanted he would procure them. I have only to add that this Journey of 45 days through deep Snows has greatly impaired his health.
          With the Most respectfull consideration I have the honor to be Sir Your Most Obedient & very humble Servant 
          
            J J Ulrich Rivardi
          
          Major General Alexander Hamilton
          
            NB As I was closing my letter, it met with an accident—which would have made me write it over—if Mr Logan was not in great haste—I hope you will have the goodness to admit this apology
          
        